DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 3/23/2021 for application number 16/441,380. 
Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the other selectable element.”  There is insufficient antecedent basis for this limitation in the claim. The Examiner assumes “the another selectable element” (as in claim 1) was intended.
Claim 22 recites the limitation "the other data set.”  There is insufficient antecedent basis for this limitation in the claim. The Examiner assumes “the another data set” (as in claim 1) was intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-4, 6-8, 12-15, 17-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yardley (Pub. No. 2008/0040484) in view of Alev et al. (Pub. No. 2012/0166518) and Pearce et al. (Pub. No. 2005/0216356).

In reference to claim 1, Yardley teaches a method (para. 0007) comprising: causing display of a given graphical user interface (GUI) instance, on a given web page instance, of a set of GUI instances (web page of a plurality of web pages is displayed at web client, para. 0022-23) for a given transaction with an external system (pages are for transaction with web server, para. 0020, 23), the given GUI instance of the given transaction comprises a set of data fields for completing the given transaction (web page is a web form, para. 0023, 26, 31) wherein the set of data fields exposed in the given GUI instance are dependent on execution of an operation in another GUI instance in the set of GUI instances for the given transaction (displayed form can be dependent on what happens on another screen; for example, user must login before performing banking transaction, add items to cart before viewing items in cart, and otherwise use a series of forms to complete a function, para. 0023); wherein the given GUI instance of the given transaction receives a given data set for the set of data fields, wherein the given data set characterizes user input for the given GUI instance of the given transaction (user input to fields, as part of session data, is received, para. 0026, 31), and the given data set and the given GUI instance of the given transaction correspond to a given state of the given transaction (current web page and user input correspond to a state of the transaction, para. 0025-27); wherein the set of GUI instances for the given transaction represents a sequence to complete the given transaction, such that each GUI instance represents a stage of the sequence and the given GUI instance corresponds to a given stage of the given transaction (“web client user filling in and submitting a set of web forms that are generated by the web server system 6, typically in response to data previously supplied by the user,” transaction has plurality of web forms, dependent on prior steps, para. 0023); tracking, by a transaction state logger, a given transaction in response to actuation of a given selectable element during the given GUI instance of the given transaction (web page element displayed to user, and can be selected to save state, para. 0034), wherein the transaction state logger generates or updates a given entry for a pending transaction log that stores a resource address of the given GUI instance of the given transaction and the given data set for the set of data fields (information stored includes URL and field data, para. 0031); and retrieving, by a transaction state retriever, at least a portion of the pending transaction log in response to actuation of another selectable element (user input to resume session, para. 0031, 33), … and wherein selection … causes the transaction state retriever to interact with a web server to simulate execution of an operation for the selected pending transaction to load a selected pending transaction in a state corresponding to the data in the selected entry of the pending transaction log (session state manager interacts with web server to restore previous session including entered data, para. 0031, 34).
However, Yardley does not explicitly teach the transaction state retriever causes display of a list of entries in the pending transaction log, and wherein selection of an particular entry in the list of entries in the pending transaction log.
Alev teaches the transaction state retriever causes display of a list of entries in the pending transaction log, and wherein selection of the given entry in the list of entries in the pending transaction log (list of saved states are displayed to the user, and the user can select a particular entry, para. 0029-30).

One of ordinary skill in the art would have been motivated to modify the state retriever of Yardley to include the list of entries of Alev because it would allow users to more easily choose different states.
However, Yardley and Alev do not explicitly teach wherein the given entry stores another resource address and another set of data fields for another stage of the given transaction and restoring, by the transaction state receiver, the given GUI instance of the given transaction to the given state, on another web page instance by employing the data in the given entry of the pending transaction to populate the given GUI instance, such that the stage of the sequence of the given transaction is restored to the given stage of the sequence corresponding to the given GUI instance, wherein the given stage of the sequence corresponding to the given GUI instance is subsequent to a first stage and prior to completion of the given transaction.
Pearce teaches wherein the given entry stores another resource address and another set of data fields for another stage of the given transaction (transaction span multiple pages each with a form, para. 0022-23; fig. 1; and each entry stores URL and set of data fields to be filled for a particular page in the transaction as a whole, para. 0021); and restoring, by the transaction state receiver, the given GUI instance of the given transaction to the given state, on another web page instance by employing the data in the given entry of the pending transaction to populate the given GUI instance, such that the stage of the sequence of the given transaction is restored to the given stage of the sequence corresponding to the given GUI instance, wherein the given stage of the sequence corresponding to the given GUI instance is subsequent to a first stage and prior to completion of the given transaction (the transaction is to purchase an item, and the automation restores the transaction 
It would have been obvious to one of ordinary skill in art, having the teachings of Yardley, Alev, and Pearce before the earliest effective filing date, to modify the GUI instances and entry as disclosed by Yardley to include the stages and other URLs as taught by Pearce.
One of ordinary skill in the art would have been motivated to modify the GUI instances and entry of Yardley to include the stages and other URLs of Pearce because Yardley discloses that transactions can be spread over multiple pages, and Pearce discloses how to determine what to fill on each page.
In reference to claim 2, Yardley teaches the method of claim 1, wherein the loading further comprises: accessing the resource address stored in the … entry of the pending transaction log to provide a particular GUI instance from a set of GUI instances of the selected pending transaction (URL of request is accessed, para. 0031); and populating a set of data fields in the particular GUI instance in the set of GUI instances of the selected pending transaction with data stored in the selected entry (session state manager interacts with web server to restore previous session including entered data, para. 0031, 34), wherein the set of data fields in the particular GUI instance are dependent upon execution of an operation in another GUI instance in the selected pending transaction (displayed form can be dependent on what happens on another screen; for example, user must login before performing banking transaction, add items to cart before viewing items in cart, and otherwise use a series of forms to complete a function, para. 0023).
However, Yardley does not explicitly teach the selected entry.
Alev teaches the selected entry (list of saved states are displayed to the user, and the user can select a particular entry, para. 0029-30).

One of ordinary skill in the art would have been motivated to modify the state retriever of Yardley to include the list of entries of Alev because it would allow users to more easily choose different states.
In reference to claim 3, Yardley teaches the method of claim 1, wherein the external system comprises a database management system (accessed system can be database management system, para. 0023).
In reference to claim 4, Yardley teaches the method of claim 1, wherein the resource address of the particular GUI instance of the selected pending transaction of the given entry of the pending transaction log is a uniform resource locator (URL) (URL, para. 0031).
In reference to claim 6, Yardley teaches the method of claim 1, wherein the pending transaction log comprises: a first entry for a first pending transaction in a first state; and a second entry for a second pending transaction in a second state (stored transaction sessions includes different sessions from a plurality of different clients to different web servers, para. 0026).
In reference to claim 7, Yardley teaches the method of claim 6, wherein the first pending transaction is executable on the first external system and the second pending transaction is executable on the second external system (different web servers, para. 0026).
In reference to claim 8, Alev teaches the method of claim 1, wherein the transaction state retriever queries a server for the list of entries in the pending transaction log that are associated with a given user
In reference to claim 12, Yardley teaches the method of claim 1, wherein the loading further comprises: … wherein the set of data fields in each of the multiple GUI instances are dependent upon execution of an operation in another GUI instance in each respective transaction of the multiple transactions (displayed form can be dependent on what happens on another screen; for example, user must login before performing banking transaction, add items to cart before viewing items in cart, and otherwise use a series of forms to complete a function, para. 0023).
However, Yardley and Alev do not explicitly teach accessing a plurality of resource addresses stored in the selected entry of the pending transaction log to provide multiple GUI instances for multiple transactions; and populating each of the multiple GUI instances of the multiple transactions corresponding to the plurality of resource addresses in the selected entry of the pending transaction log with a set of data fields stored in the selected entry of the pending transaction log.
Pearce further teaches accessing a plurality of resource addresses stored in the given entry of the pending transaction log to provide multiple GUI instances for multiple transactions (transaction span multiple pages each with a form, para. 0022-23; fig. 1); and populating each of the multiple GUI instances of the multiple transactions corresponding to the plurality of resource addresses in the given entry of the pending transaction log with a set of data fields stored in the given entry of the pending transaction log (set of data fields are filled for a particular page, in the transaction as a whole, para. 0021). 
It would have been obvious to one of ordinary skill in art, having the teachings of Yardley, Alev, and Pearce before the earliest effective filing date, to modify the GUI instances and entry as disclosed by Yardley to include the stages and other URLs as taught by Pearce.
One of ordinary skill in the art would have been motivated to modify the GUI instances and entry of Yardley to include the stages and other URLs of Pearce because Yardley discloses that 

In reference to claim 13, Yardley teaches a method for logging a state of a transaction (para. 0007), the method comprising: receiving, by a computing platform, a given data set for the set of data fields (user input to fields, as part of session data, is received, para. 0026, 31), wherein the given data set characterizes user input for a given graphical user interface (GUI) instance of a set of GUI instances (input made in fields of a web page out of a plurality of web pages, para. 0022-23) for the transaction (pages are for transaction with web server, para. 0020, 23), wherein the set of data fields exposed in the given GUI instance are dependent on execution of an operation in another GUI instance in the set of GUI instances for the given transaction (displayed form can be dependent on what happens on another screen; for example, user must login before performing banking transaction, add items to cart before viewing items in cart, and otherwise use a series of forms to complete a function, para. 0023) and the given data set and the given GUI instance of the given transaction correspond to a given state of the given transaction (current web page and user input correspond to a state of the transaction, para. 0025-27); wherein the set of GUI instances for the given transaction represents a sequence to complete the given transaction, such that each GUI instance represents a stage of the sequence and the given GUI instance corresponds to a given stage of the given transaction (“web client user filling in and submitting a set of web forms that are generated by the web server system 6, typically in response to data previously supplied by the user,” transaction has plurality of web forms, dependent on prior steps, para. 0023); generating or updating, by the computing platform, in response to actuation of a given selectable element (state saved in response to selection of web page element displayed to user, para. 0034), a given entry for a pending transaction log entry that characterizes a resource address of the given GUI instance of the given transaction and data characterizing the given data set for the set of data fields (information stored includes URL and field data, para. 0031); whereby selection … (user input to resume session, para. 0031, 33) causes the computing platform to load the given state of the given transaction, wherein the loading comprises: accessing the resource address stored in the given entry of the pending transaction log to interact with a web server to simulate execution of an operation for the given transaction to provide the given GUI instance of the given transaction to another web page instance; and populating the given GUI instance of the transaction with the set of data fields stored in the given entry of the pending transaction log (session state manager interacts with web server to load URL and restore previous session including entered data, para. 0031, 34).
However, Yardley does not explicitly teach selection of the entry of the pending transaction log.
Alev teaches selection of the entry of the pending transaction log (list of saved states are displayed to the user, and the user can select a particular entry, para. 0029-30).
It would have been obvious to one of ordinary skill in art, having the teachings of Yardley and Alev before the earliest effective filing date, to modify the state retriever as disclosed by Yardley to include the list of entries as taught by Alev.
One of ordinary skill in the art would have been motivated to modify the state retriever of Yardley to include the list of entries of Alev because it would allow users to more easily choose different states. 
However, Yardley and Alev do not explicitly teach wherein wherein the given entry stores another resource address and another set of data fields for another stage of the given transaction.
However, Yardley and Alev do not explicitly teach wherein the given entry stores another resource address and another set of data fields for another stage of the given transaction and restoring, by the transaction state receiver, the given GUI instance of the given transaction to the given state, on another web page instance by employing the data in the given entry of the pending transaction to populate the given GUI instance, such that the stage of the sequence of the given transaction is restored 
Pearce teaches wherein the given entry stores another resource address and another set of data fields for another stage of the given transaction (transaction span multiple pages each with a form, para. 0022-23; fig. 1; and each entry stores URL and set of data fields to be filled for a particular page in the transaction as a whole, para. 0021); and restoring, by the transaction state receiver, the given GUI instance of the given transaction to the given state, on another web page instance by employing the data in the given entry of the pending transaction to populate the given GUI instance, such that the stage of the sequence of the given transaction is restored to the given stage of the sequence corresponding to the given GUI instance, wherein the given stage of the sequence corresponding to the given GUI instance is subsequent to a first stage and prior to completion of the given transaction (the transaction is to purchase an item, and the automation restores the transaction past an initial login page to a search page for the items, without completing and purchasing the item, para. 0029, 0020).
It would have been obvious to one of ordinary skill in art, having the teachings of Yardley, Alev, and Pearce before the earliest effective filing date, to modify the GUI instances and entry as disclosed by Yardley to include the stages and other URLs as taught by Pearce.
One of ordinary skill in the art would have been motivated to modify the GUI instances and entry of Yardley to include the stages and other URLs of Pearce because Yardley discloses that transactions can be spread over multiple pages, and Pearce discloses how to determine what to fill on each page.
In reference to claim 14, Yardley teaches the method of claim 13, wherein the user interface is a user interface of a database management system (accessed system can be database management system, para. 0023).
In reference to claim 15, Yardley teaches the method of claim 13, wherein the resource address of the given state is a uniform resource locator (URL) address (URL, para. 0031).

In reference to claim 17, Yardley teaches a non-transitory computer-readable storage medium storing program instructions that when executed by a computing platform operating on a device cause the computing platform to perform operations (para. 0039) comprising: receiving, by a computing platform, a given data set for a set of data fields (user input to fields, para. 0022-23, 26, 31), wherein the given data set characterizes user input for a given graphical user interface (GUI) instance, on a given web page instance, in a set of GUI instances (input made in fields of a web page out of a plurality of web pages, para. 0022-23) for the transaction, wherein the set of data fields exposed in the given GUI instance are dependent on execution of an operation in another GUI instance in the set of GUI instances for the given transaction (displayed form can be dependent on what happens on another screen; for example, user must login before performing banking transaction, add items to cart before viewing items in cart, and otherwise use a series of forms to complete a function, para. 0023), and the set of data fields and the given GUI instance of the transaction correspond to a given state of the transaction (current web page and user input correspond to a state of the transaction, para. 0025-27); wherein the set of GUI instances for the given transaction represents a sequence to complete the given transaction, such that each GUI instance represents a stage of the sequence and the given GUI instance corresponds to a given stage of the given transaction (“web client user filling in and submitting a set of web forms that are generated by the web server system 6, typically in response to data previously supplied by the user,” transaction has plurality of web forms, dependent on prior steps, generating or updating, by the computing platform, in response to actuation of a given selectable element (state saved in response to selection of web page element displayed to user, para. 0034), a given entry for a pending transaction log entry that characterizes a resource address of the given GUI instance of the transaction and data characterizing the given data set for the set of data fields (information stored includes URL and field data, para. 0031); whereby selection …  (user input to resume session, para. 0031, 33) causes the computing platform to load the given state of the transaction, wherein the loading comprises: accessing the resource address stored in the given entry of the pending transaction log to interact with a web server to simulate execution of an operation for the transaction to provide the given GUI instance of the transaction to another web page instance; and populating the GUI instance of the transaction with the set of data fields stored in the entry of the pending transaction log (session state manager interacts with web server to load URL and restore previous session including entered data, para. 0031, 34); such that the stage of the sequence of the given transaction is restored to the given stage of the sequence corresponding to the given GUI instance, wherein the given stage of the sequence corresponding to the given GUI instance is subsequent to the first stage and prior to completion of the transaction (state is restored to partially completed state, para. 0023, 31; given that Yardley’s purpose was to help users restore state in the middle of a sequence of web forms, para. 0023-24, it would be obvious that it could be at a page past the beginning page of the sequence).
However, Yardley does not explicitly teach selection of the entry of the pending transaction log.
Alev teaches selection of the given entry of the pending transaction log (list of saved states are displayed to the user, and the user can select a particular entry, para. 0029-30).
It would have been obvious to one of ordinary skill in art, having the teachings of Yardley and Alev before the earliest effective filing date, to modify the state retriever as disclosed by Yardley to include the list of entries as taught by Alev.

However, Yardley and Alev do not explicitly teach wherein the given entry stores another resource address and another set of data fields for another stage of the given transaction and restoring, by the transaction state receiver, the given GUI instance of the given transaction to the given state, on another web page instance by employing the data in the given entry of the pending transaction to populate the given GUI instance, such that the stage of the sequence of the given transaction is restored to the given stage of the sequence corresponding to the given GUI instance, wherein the given stage of the sequence corresponding to the given GUI instance is subsequent to a first stage and prior to completion of the given transaction.
Pearce teaches wherein the given entry stores another resource address and another set of data fields for another stage of the given transaction (transaction span multiple pages each with a form, para. 0022-23; fig. 1; and each entry stores URL and set of data fields to be filled for a particular page in the transaction as a whole, para. 0021); and restoring, by the transaction state receiver, the given GUI instance of the given transaction to the given state, on another web page instance by employing the data in the given entry of the pending transaction to populate the given GUI instance, such that the stage of the sequence of the given transaction is restored to the given stage of the sequence corresponding to the given GUI instance, wherein the given stage of the sequence corresponding to the given GUI instance is subsequent to a first stage and prior to completion of the given transaction (the transaction is to purchase an item, and the automation restores the transaction past an initial login page to a search page for the items, without completing and purchasing the item, para. 0029, 0020).

One of ordinary skill in the art would have been motivated to modify the GUI instances and entry of Yardley to include the stages and other URLs of Pearce because Yardley discloses that transactions can be spread over multiple pages, and Pearce discloses how to determine what to fill on each page.
In reference to claim 18, Yardley teaches the medium of claim 17, wherein the user interface is a user interface of a database management system (accessed system can be database management system, para. 0023).
In reference to claim 19, Yardley teaches the medium of claim 17, wherein the resource address of the given state of the transaction is a uniform resource locator (URL) address (URL, para. 0031), and wherein the given GUI instance of the user interface is a web page located at the URL address (web pages, para. 0022).
In reference to claim 21, Pearce teaches the method of claim 1, the method further comprising: completing the given transaction in response to completion of the given GUI instance and one or more GUI instances in the set of GUI instances; retrieving, by the transaction state retriever, a portion of the pending transaction log in response to actuation of the other selectable element, wherein the given entry of the pending transaction log is selected; and generating, by the transaction state receiver, another transaction at the given stage of the sequence corresponding to the given GUI instance in response to selection of the given entry, wherein the other transaction is generated at the given stage corresponding to the given GUI instance without re-executing GUI instances of the set of GUI instances prior to the given GUI instance in the sequence (Pearce teaches after a transaction for a particular customer is completed, a new customer may need a new search. It would be obvious that the 
In reference to claim 22, Pearce teaches the method of claim 21, wherein the other transaction is generated at the given stage of the sequence corresponding to the given GUI instance by employing the other data set stored in the given entry (repeating a transaction would once again use the same data entry in fig. 3).

Claims 5, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yardley (Pub. No. 2008/0040484) in view of Alev et al. (Pub. No. 2012/0166518) and Pearce et al. (Pub. No. 2005/0216356) as applied to claims 1, 13, and 17 above, and in further view of Ishii (Pub. No. 2009/0113285).

In reference to claim 5, Yardley, Alev, and Pearce do not explicitly teach the method of claim 1, wherein the given GUI instance of the given transaction causes display of a third selectable element for completing the given transaction.
Ishii teaches the method of claim 1, wherein the given GUI instance of the given transaction causes display of a third selectable element for completing the given transaction (“Post” button, para. 0077, fig. 5).
It would have been obvious to one of ordinary skill in art, having the teachings of Yardley, Alev, Pearce, and Ishii before the earliest effective filing date, to modify the form as disclosed by Yardley to include the button as taught by Ishii.
One of ordinary skill in the art would have been motivated to modify the form of Yardley to include the button of Ishii because it provides a way of completing transactions.

In reference to claim 16, Yardley, Alev, and Pearce do not explicitly teach the method of claim 13, wherein the given GUI instance of the transaction causes display of a third selectable element for completing the transaction.
Ishii teaches the method of claim 13, wherein the given GUI instance of the transaction causes display of a third selectable element for completing the transaction (“Post” button, para. 0077, fig. 5).
It would have been obvious to one of ordinary skill in art, having the teachings of Yardley, Alev, Pearce, and Ishii before the earliest effective filing date, to modify the form as disclosed by Yardley to include the button as taught by Ishii.
One of ordinary skill in the art would have been motivated to modify the form of Yardley to include the button of Ishii because it provides a way of completing transactions.

In reference to claim 20, Yardley, Alev, and Pearce do not explicitly teach the medium of claim 17, wherein the given GUI instance of the transaction causes display of a third selectable element for completing the transaction.
Ishii teaches the medium of claim 17, wherein the given GUI instance of the transaction causes display of a third selectable element for completing the transaction (“Post” button, para. 0077, fig. 5).
It would have been obvious to one of ordinary skill in art, having the teachings of Yardley, Alev, Pearce, and Ishii before the earliest effective filing date, to modify the form as disclosed by Yardley to include the button as taught by Ishii.
One of ordinary skill in the art would have been motivated to modify the form of Yardley to include the button of Ishii because it provides a way of completing transactions.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yardley (Pub. No. 2008/0040484) in view of Alev et al. (Pub. No. 2012/0166518) and Pearce et al. (Pub. No. 2005/0216356) as applied to claim 1 above, and in further view of Selig (Pub. No. 2008/0184102).

In reference to claim 9, Yardley, Alev, and Pearce do not explicitly teach the method of claim 1, wherein the transaction state logger and the transaction state retriever are components of a quick launcher and the quick launcher is installed as a plugin of the web-browser.
Selig teaches the method of claim 1, wherein the transaction state logger and the transaction state retriever are components of a quick launcher (browser menu is the “quick launcher,” fig. 5, para. 0070) and the quick launcher is installed as a plugin of the web-browser (browser extension is a plugin, para. 0037). 
It would have been obvious to one of ordinary skill in art, having the teachings of Yardley, Alev, Pearce, and Selig before the earliest effective filing date, to modify the browser as disclosed by Yardley to include the plugin as taught by Selig.
One of ordinary skill in the art would have been motivated to modify the browser of Yardley to include the plugin of Selig because it provides a richer way of interacting with enterprise applications (Selig, para. 0003-06).
In reference to claim 10, Selig further teaches the method of claim 9, wherein the quick launcher causes display of a user interface for designing and editing a transaction template (transaction template can be edited from the browser menu, fig. 6, para. 0072-73).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yardley (Pub. No. 2008/0040484) in view of Alev et al. (Pub. No. 2012/0166518) and Pearce et al. (Pub. No. 2005/0216356) as applied to claim 1 above, and in further view of Johnson (Pat. No. 9,569,255).

In reference to claim 11, Yardley, Alev, and Pearce do not explicitly teach the method of claim 1, wherein the transaction state retriever initiates removal of the selected entry from the pending transaction log in response to completion of the selected pending transaction.
Johnson teaches the method of claim 1, wherein the transaction state retriever initiates removal of the selected entry from the pending transaction log in response to completion of the selected pending transaction (col. 10, line 63 – col. 11, line 12). 
It would have been obvious to one of ordinary skill in art, having the teachings of Yardley, Alev, Pearce and Johnson before the earliest effective filing date, to modify the form as disclosed by Yardley to include the button as taught by Johnson.
One of ordinary skill in the art would have been motivated to modify the form of Yardley to include the button of Johnson because it provides a richer way of interacting with enterprise applications (Selig, para. 0003-06).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174